Citation Nr: 1124850	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disability of the cervical spine.

3.  Entitlement to service connection for a headache disorder, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to May 1998, and from March 1999 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which, in pertinent part, denied service connection for tinnitus, a disability of the cervical spine, and "Gulf War Syndrome," to include headaches and other symptoms.  The Veteran's February 2009 notice of disagreement (NOD) makes clear that the Veteran now seeks to establish service connection for a headache disorder as a disability in its own right and is not pursuing service connection for "Gulf War Syndrome."

The claims of entitlement to service connection for tinnitus and a disability of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran reported suffering from recurrent headaches on a number of occasions during active service and continues to have headaches. 


CONCLUSION OF LAW

A headache disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a headache disorder has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   


II. Service Connection

The Veteran claims entitlement to service connection for a headache disorder, to include as a result of an undiagnosed illness.  For the following reasons, the Board finds that service connection is warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Here, the Veteran's service treatment records show that he reported suffering from headaches on a number of occasions during both periods of active service.  Specifically, a July 1992 service treatment record reflects that the Veteran reported having headaches in conjunction with other symptoms including chills and a sore throat.  A November 1992 eye examination report reflects that the Veteran reported suffering from frontal and temporal headaches which usually occurred while working in front of a computer or watching television, and resolved with rest.  A January 1993 eye examination report reflects that the Veteran's headaches had not reoccurred since the Veteran had begun taking breaks from the computer and using glasses at night while driving.  However, eye examinations dated in July 1995 and November 2005 reflect that the Veteran continued to have a noted history of recurrent headaches.  The Veteran also reported headaches along with a fever and chills in a February 2004 service treatment record.  The June 2007 separation examination report reflects that the Veteran intended to seek VA benefits for headaches, among other disabilities.  It was noted that the Veteran had not been treated for headaches at a military treatment facility (MTF).  The Veteran also reported a history of recurrent headaches in a June 2007 separation eye examination. 

After service, a May 2008 VA general examination report reflects that the Veteran began noticing headaches in 1992 while on active service and that he continued to have headaches after service.  The Veteran stated that he believed his eye doctor attributed the headaches to his vision problems, noting that he had an astigmatism for which he wore glasses.  The examiner diagnosed the Veteran with muscle tension cephalgia related to visual problems, noting that the only mention of the Veteran's headaches in the service treatment records was during eye examinations.  

In a July 2008 VA treatment record, the Veteran reported suffering from headaches associated with tightness in the bilateral upper trapezius muscles with occasional intermittent paresthesias in both arms.  The treating physician noted that the Veteran's headaches might be related to bulging discs of the cervical spine which had been detected in an MRI study.

In a March 2009 VA treatment record, the Veteran stated that he was exposed to a gas plume from a destroyed Iraqi ammunition dump while serving in Saudi Arabia in 1991.  He was also exposed to burning oil wells in 1991.  The Veteran believed that his headaches were due to this exposure.  

In carefully reviewing the record, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's headache disorder was incurred in active service.  In this regard, although the Veteran did not seek treatment for headaches during service, he did report suffering from them on a number of occasions during both periods of active service, generally during eye examinations or when suffering from other symptoms such as chills and a sore throat.  Moreover, the June 2007 separation examination report indicates that the Veteran's headaches had not resolved toward the end of his period of active service, as the Veteran indicated that he intended to pursue VA benefits for headaches, and also reported suffering from headaches during a June 2007 separation eye examination.  Based on the service medical records, the Board finds that the Veteran's headache disorder manifested during active service.  Because the VA treatment records and May 2008 VA examination report show that the Veteran continued to suffer from headaches after separation, the Board finds that the Veteran's present headache disorder is related to the recurrent headaches the Veteran reported during active service.  See 38 C.F.R. § 3.303.  Therefore, the Board finds that all three Shedden elements are met.  See Shedden, 381 F.3d at 1166-67.

Because the Board finds that service connection for headaches is established on a direct basis, there is no need to consider whether service connection is warranted for headaches on a presumptive basis due to an undiagnosed illness under 38 C.F.R. § 3.317 (2010) as a result of serving in the Southwest Asia theater of operations during the Persian Gulf War.  Nor is it necessary to determine whether they were caused by the Veteran's exposure to a gas plume.  In this regard, the February 2009 NOD and a March 2009 clarification of the NOD indicate that the Veteran is not otherwise pursuing service connection for an undiagnosed illness. 

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the present claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for a headache disorder is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a headache disorder is granted. 





REMAND

The Board finds that the Veteran's service connection claims for tinnitus and a disability of the cervical spine must be remanded for further development to ensure a complete record.

Under the Veterans Claims Assistance Act of 2000, VA has a duty to assist claimants in developing a claim for VA benefits.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the May 2008 VA audiological examination is not sufficient for the purpose of making a decision on the claim for tinnitus.  See id.  At the examination, the Veteran reported that he first noticed tinnitus in the early 1990's after serving in combat operations.  The examiner opined that the Veteran's tinnitus was less likely as not incurred in active service because the Veteran denied ringing in the ears in a May 2005 post-deployment medical assessment form and did not report ringing in the ears or any other medical problems in a September 2006 post-deployment medical assessment form.  However, the fact that he did not report ringing in the ears in two post-deployment medical questionnaires is not a sufficient medical rationale upon which to base a decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning and is not entitled to any weight if it contains only data and conclusions); see also Barr, 21 Vet. App. at 312.  Rather, the opinion must be supported by a medical rationale.  In this regard, it is not sufficient to note that the service treatment records and examination reports are negative for complaints or findings of tinnitus without explaining the significance of this finding in terms of whether the Veteran's current tinnitus symptoms are related to service.  See id.

Accordingly, the Board finds that a new VA examination is warranted.  Although the service treatment records do not reflect complaints or findings of tinnitus or ringing in the ears, service connection may still be established if the Veteran's tinnitus was caused by in-service noise exposure or is otherwise related to service.  See 38 C.F.R. § 3.303(d) (providing that a disease diagnosed after discharge may be service connected if the evidence of record shows that it was incurred in active service).  In this regard, the Veteran has stated that he was exposed to hazardous noise in service from aircraft and aircraft equipment, weapons firing, and explosions in training and combat.  The Board notes that the Veteran served in the Air Force and served in a theater of combat in Operation Desert Storm.  A January 1992 service treatment record reflects that the Veteran was involved in a missile attack.  Thus, the Board finds that in-service hazardous noise exposure is established.  In the May 2008 examination report, the examiner found that the Veteran had hearing loss caused by noise exposure during active service, as the service audiograms showed a "persistent threshold shift" for both ears between entrance and separation.  Therefore, the evidence of record shows that the Veteran's in-service noise exposure did affect his hearing.  Based on this evidence, the Board finds that the Veteran's tinnitus may be related to his in-service noise exposure and hearing loss.  See McLendon, 20 Vet. App. at 83 (holding that a VA examination is warranted if there is an indication that a current disability may be related to an in-service disease, injury, or event).  On remand, a new VA examination should be provided to assess the likelihood that the Veteran's current tinnitus is related to active service, to include his established hazardous noise exposure.  

With regard to the Veteran's disability of the cervical spine, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  Under Diagnostic Code (DC) 5003, arthritis involving two or more major joints or two or more minor joint groups warrants a 10 percent rating.  See 38 C.F.R. § 4.71a.  For the purpose of rating arthritis, the cervical vertebrae are considered groups of minor joints.  38 C.F.R. § 4.45 (2010). 

Here, the evidence of record shows that the Veteran may have arthritis of the cervical spine which manifested to a compensable degree within one year of his September 2007 separation from active service.  In this regard, a private July 2008 MRI study of the Veteran's cervical spine showed concentric bulging of the disc and annular tears involving the C3-4, C5-6, and C6-7 levels without evidence of cervical disc herniation, cervical spinal stenosis, or cervical cord compression.  A November 2008 VA treatment record reflects a diagnosis of polyarthritis, including of the cervical spine.  An April 2009 VA treatment record reflects a diagnosis of degenerative changes of the cervical spine at C3-C7.  

Given the medical evidence suggesting arthritis of the cervical spine which manifested within one year of separation from service, the Board finds that a VA examination is warranted to confirm the presence of arthritis and to determine whether it involves two or more cervical vertebrae.  See id.  The Board recognizes that a July 2009 X-ray study of the cervical spine was found to be within normal limits.  However, the findings in the July 2008 private MRI study must be considered.  The examiner should also render an opinion as to whether it is at least as likely as not that the Veteran's cervical spine disability was incurred in active service, to include as a result of a shoulder injury. 

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain the Veteran's outstanding VA treatment records from July 2009 to the present. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from July 2009 to the present should be obtained and associated with the claims file. 

2. The Veteran should be scheduled for a VA audiological examination to assess the etiology of his tinnitus.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's tinnitus is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include in-service noise exposure and hearing loss, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  In this regard, it is not sufficient to note that the service treatment records and examination reports are negative for complaints or findings of tinnitus without explaining the significance of this finding in terms of whether the Veteran's current tinnitus symptoms are related to service.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. The Veteran should be scheduled for a VA orthopedic examination to assess the nature and etiology of the Veteran's cervical spine disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the claims file and examining the Veteran, to include conducting any appropriate imaging, the examiner should determine whether the concentric bulging of the discs and annular tears involving the C3-4, C5-6, and C6-7 levels of the cervical spine, as shown by the July 2008 private MRI study, represent arthritis.  The examiner should also state whether the arthritis involves two more or more vertebrae.  See 38 C.F.R. § 4.45 (providing that the cervical vertebrae are considered groups of minor joints). 

The examiner should also render an opinion as to whether the Veteran's disability of the cervical spine is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include as a result of an in-service shoulder injury, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims for tinnitus and a disability of the cervical spine on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


